                                                                               FILED
                         IN THE UNITED STATES OF AMERICA                        APR 2 7 2020
                             EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION                       CLERK, U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF TEXAS
 UNITED STATES OF AMERICA                      §
                                               §
 v.                                            §          NO. 4:20
                                               §
 ANITA MOODY                                   §

                             ELEMENTS OF THE OFFENSE

         You are charged in Counts One and Two of the Information with violations of 18

U.S.C. §1349, Conspiracy to Commit Bank Fraud, and 18 U.S.C §844(f)(l), Explosive

Material-Malicious Damage to Federal Property (Arson). The essential elements which

must be proved beyond a reasonable doubt in order to establish a violation of each of

those sections are:


      Count One

      1. That the defendant and one or more persons, in some way or manner, agreed to try


to accomplish a common and unlawful plan to commit the crime of bank fraud as charged

in the information;

      2. The defendant knew the unlawful purpose of the plan and willfully joined in it.

      The elements of bank fraud are as follows:

         a. the defendant knowingly executed a scheme or artifice to defraud Enloe State

Bank by means of material false or fraudulent pretenses, representations or promises as

detailed in Count One of the information.
      b. That the defendant did so with the intent to deceive Enloe State Bank and

obtain Enloe State Bank property.

   3. That Enloe State Bank was then insured by the Federal Deposit Insurance

Corporation.




   Count Two



   1. The defendant maliciously damaged, destroyed, or attempted to damage or

      destroy,

   2. A building, or other personal or real property,

   3. By means of fire or an explosive


   4. In whole or in part owned or possessed by, or leased to any institution or

      organization receiving Federal financial assistance.




                                                Respectfully submitted,

                                                JOSEPH D. BROWN
                                                United States Attorney




                                                Assistant United States Attorney
                                                Texas Bar No. 00787247
                                                600 E. Taylor St., Suite 2000
                                                Sherman, Texas 75092
                                                (903) 868-9454
                                                (903) 892-2792 (fax)
                                                Maureen.smith@usdoj .gov
                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was filed via electronic filing to
defense counsel on April 2, 2020.


                                                 MAUREENS
